Citation Nr: 1607419	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  11-26 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a right eye disability, other than right eye cataract, to include as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran had active service from June 1967 to June 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In that decision, the RO denied service connection for blindness in the right eye secondary to type II diabetes mellitus.  Service connection for an eye condition had previously been denied by the Board in a May 2000 decision.

The Veteran testified during a videoconference hearing conducted by the undersigned in November 2013.  A transcript of the hearing is of record.

In November 2014, the Board reopened the claim and remanded it for additional development.  As noted by the Board, the Veteran's claim had been characterized by the RO as entitlement to service connection for right eye retinal detachment, but he has been diagnosed with multiple right eye disorders throughout the pendency of the claim that was filed in April 2008.  In this regard, the Board notes that in February 2009, the RO granted service connection for right eye cataract and denied service connection for right eye retinal detachment.  The Board has recharacterized the issue accordingly, to exclude right eye cataract and to reflect that service connection is being sought for any other right eye disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has claimed that he has a current right eye disability other than cataracts that is related either to service or his service connected diabetes.  The Board found the November 2008 VA examination inadequate because the examiner did not give a rationale for his conclusion that it was less likely than not that the diabetes caused the Veteran's retinal detachment (which he indicated was the cause of the eye disability) and also did not address aggravation.  The Board also noted that the November 2008 VA examiner cited to a diagnosis of retinal detachment in June 2003 and July 2007 laser eye treatment, and instructed that the Veteran be asked to identify the treatment provider and authorize the release of the provider's records.

A new VA eye examination was conducted in February 2015.  The examiner cited both June 2003 notation of partial retinal detachment and a November 2003 notation of total retinal detachment in the right eye.  He concluded that it was less likely that the Veteran's diabetes caused or aggravated his retinal detachment because there was no documented diabetic retinopathy at the time of the retinal detachment.

In a January 2015 statement, the Veteran indicated that the 2003 and 2007 treatment noted by the Board was at the Jesse Brown VA Medical Center (VAMC).  The RO subsequently obtained treatment records from that VAMC dated September 2008 to February 2015.  There are VA treatment records prior to this date in the Veterans Benefits Management System (VBMS) file but none of them include the records referred to by the November 2008 and February 2015 VA examiners, although they do reference that retinal detachment was first noted in June 2003.  There are also documents in the VBMS file that contain VISTA images of lists of treatment records but the records themselves do not appear to be in the claims file.  Given the importance of these records to the rationale of the February 2015 VA examiner, a remand is warranted to ensure that the complete records, and not merely VISTA images of a list of records, are associated with the claims file.  The Board also notes that the February 2015 VA examiner's rationale was brief, did not address whether an eye disability was related to service, and that the examiner was an optometrist.  A new VA opinion by an ophthalmologist or other appropriate specialist physician with a complete rationale that addresses both direct and secondary service connection should therefore be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, to include the June and November 2003 records referred to by the February 2015 VA examiner, which the Veteran has indicated are located at the Jesse Brown VAMC.  Ensure that the actual records, and not merely VISTA images referencing the records, are in the VBMS file.  Should the Board be in error in finding that these documents are not currently in the file, please note their precise location.

2.  Request an opinion from an ophthalmologist or other appropriate specialist physician as to the nature and etiology of any current eye disability.  The claims file must be sent to the physician for review.

The physician should first note all right eye disorders since the Veteran filed his claim in April 2008.  Then, as to any such right eye disorder, the physician should indicate: 

(a) whether any such disorder is related to the Veteran's military service; and

(b) whether any such disorder is either (i) caused or (ii) aggravated by the Veteran's service connected diabetes.

A complete rationale should accompany any opinion provided.

The physician is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.  The physician should specifically address the Veteran's statements in his August 2009 notice of disagreement, written on a VA Form 21-4138 (statement in support of claim), in which he explained why he did not undergo surgical intervention in June 2003, noted that his post service right orbital bullet wound did not leave any residuals, and noted that it has been found that retinal detachment can be caused by advanced diabetes.

3.  After the above development has been completed, readjudicate the claim for entitlement to service connection for a right eye disability.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

